Exhibit 21 SUBSIDIARIES OF THE COMPANY Subsidiary Jurisdiction of Incorporation Standard Microsystems Corporation (Asia) Delaware, U.S.A. BridgeCo, LLC (FKA BridgeCo, Inc.) California, U.S.A. Standard Microsystems Corporation (Asia) S.C.S. Luxembourg SMSC Europe GmbH Germany SMSC North America, Inc. Delaware, U.S.A. SMSC Analog Technology Center, Inc. Arizona, U.S.A. Standard Microsystems, KK Japan SMSC Holdings S.à.r.l. Luxembourg SMSC Trading Luxembourg SMSC Standard Microsystems (Canada) Corporation Canada SMSC Sweden AB Sweden K2L GmbH Germany Standard Microsystems India Private Limited India BridgeCo Technologies India Private Limited India SMSC Bulgaria EOOD Bulgaria Wireless Audio IP B.V. The Netherlands Wireless Sound Solutions B.V. The Netherlands Wireless Sound Solutions Pte. Ltd. Singapore SMSC Storage, Inc. Delaware, U.S.A. SMSC Technology (Shenzhan) Co. Ltd. People’s Republic of China
